Name: Decision of the EEA Joint Committee No 65/1999 of 28Ã May 1999 amending AnnexÃ II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: electronics and electrical engineering;  communications;  information technology and data processing;  technology and technical regulations
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(20)Decision of the EEA Joint Committee No 65/1999 of 28 May 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 284 , 09/11/2000 P. 0049 - 0050Decision of the EEA Joint CommitteeNo 65/1999of 28 May 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 32/1999 of the EEA Joint Committee of 26 March 1999(1).(2) Commission Decision 97/751/EC of 31 October 1997 on a common technical regulation for the attachment requirements for the terminal equipment interface for connection to 140 Mbit/s digital unstructured and structured leased lines(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 4zg (Directive 98/13/EC of the European Parliament and of the Council) in Chapter XVIII of Annex II to the Agreement:"4zh. 397 D 0751: Commission Decision 97/751/EC of 31 October 1997 on a common technical regulation for the attachment requirements for the terminal equipment interface for connection to 140 Mbit/s digital unstructured and structured leased lines (OJ L 305, 8.11.1997, p. 66)."Article 2The texts of Decision 97/751/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 29 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 28 May 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 266, 19.10.2000.(2) OJ L 305, 8.11.1997, p. 66.